Case 3:20-cv-00330-LRH-CLB Document 27
                                    25 Filed 08/13/20 Page 1 of 7
Case 3:20-cv-00330-LRH-CLB Document 27
                                    25 Filed 08/13/20 Page 2 of 7
Case 3:20-cv-00330-LRH-CLB Document 27
                                    25 Filed 08/13/20 Page 3 of 7
Case 3:20-cv-00330-LRH-CLB Document 27
                                    25 Filed 08/13/20 Page 4 of 7
Case 3:20-cv-00330-LRH-CLB Document 27
                                    25 Filed 08/13/20 Page 5 of 7




  APPROVED:
  DATED this 13th day of August, 2020.



  ________________________________
  LARRY R. HICKS
  UNITED STATES DISTRICT JUDGE
Case 3:20-cv-00330-LRH-CLB Document 27
                                    25 Filed 08/13/20 Page 6 of 7
Case 3:20-cv-00330-LRH-CLB Document 27
                                    25 Filed 08/13/20 Page 7 of 7
